DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-25, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 9, 21 and 22, the use of the word selectively is indefinite.  It is not clear what limitations are included with the use of the word selectively.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 and 36-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavalcante et al (Cavalcante) (US8,863,971).
Regarding claim 1, Cavalcante teaches a container (Fig. 6 and Fig. 10) comprising a base; and a wall (Fig. 6 at 124 and 126; and Fig. 10 at 224, 226 and 250) extending upward from the base, the wall including a frame (120 and 220) and a first wall portion (124 and 224) pivotably connected to the frame, the wall further including a second wall portion (126 and 226) pivotably connected to the frame, the first wall portion and the second wall portion each pivotable between a deployed, closed position (Fig. 9) restricking access to the container through the frame (where in the closed collapsed position inside of the container is not accessible) and a retracted, open position (Fig. 5 and Fig. 10), permitting access to the container through the frame (in the open position access is available through the frames through the walls), wherein the second wall portion is nestably received within the first wall portion (via the sides) when the first wall portion and the second wall portion are in the retracted, open position (Fig. 5 and Fig. 10).
Regarding claim 2, the first wall portion and the second wall portion lie flat against a lower horizontal portion of the frame when the first wall portion and the second wall portion are in the retracted, open position (Fig. 5 and Fig. 10).
Regarding claim 3, the first wall portion and the second wall portion each include a horizontal portion (sides of wall) and a pair of arms (134 and 234) extending from the horizontal portion, wherein the pair of arms of the second wall portion are received between the pair of arms of the first wall portion when the first wall portion and the second wall portion are in the retracted, open position (Fig. 5 and Fig. 10).
Regarding claim 4, the frame includes a lower horizontal portion (120) and vertical portions (120 and 220) extending upward from opposite ends of the lower horizontal portion, and wherein pair of arms (134 and 234) of the first wall portion is pivotably connected to the vertical portions of the frame.
Regarding claim 5, the pair of arms (134 and 234) of the second wall portion is pivotably connected to the vertical portions of the frame.
Regarding claim 6, further including a third wall portion having a horizontal portion and a pair of arms pivotably connected to the frame, wherein the third wall portion is nestably received within the second wall portion when the second wall portion and third wall portion are in the retracted, open position (see Fig. 10 which teaches 3 walls 224, 226 and 250).
Regarding claim 7, the horizontal portion of the second wall portion is positioned between the arms of the first wall portion when the first wall portion and the second wall portion are in the deployed, closed position (see Fig. 10 which teaches 3 walls 224, 226 and 250).
Regarding claim 8, the horizontal portion of the third wall portion is positioned between the arms of the second wall portion when the second wall portion and the third wall portion are in the deployed, closed position (Fig. 10).
Regarding claim 9, Cavalcante teaches a container (Fig. 6 and Fig. 10) comprising: a base; and a wall (Fig. 6 at 124 and 126; and Fig. 10 at 224, 226 and 250) extending upward from the base, the wall including a frame (Fig. 7 at 120 and Fig. 10 at 220) and a first wall portion (124 and 224) pivotably connected to the frame, the wall further including a latch (22) configured to connect the first wall portion to the frame (Fig. 10), and disconnect the first wall portion from the frame (Fig. 11) wherein the latch is movable vertically relative to the frame to selectively release the first wall portion from the frame (Fig. 1 and Fig. 10).
Regarding claim 10, the latch is slidably captured in the frame (Fig. 1 and Fig. 10).
Regarding claim 11, a spring biases the latch toward a latched position in which the latch connects the first wall portion to the frame (Fig. 1 and Fig. 10).
Regarding claim 12, the spring is formed integrally with the latch (Fig. 1 and Fig. 10). 
Regarding claim 13, further including a secondary latch and a cam (Fig. 13A), wherein the secondary latch is movable between a latched position preventing movement of the first wall portion relative to the frame and an unlatched position permitting movement of the first wall portion relative to the frame, wherein movement of the latch vertically causes the secondary latch to move from the latched position to the unlatched position via the cam (Fig. 1 and Fig. 10).
Regarding claim 14, the first wall portion includes a first horizontal wall portion and arms (134 and 234) extending downward from the first horizontal wall portion when the first wall portion is in a deployed, closed position, the arms pivotably connected to the frame such that the first wall portion is pivotable between the deployed, closed position and a retracted, open position.
Regarding claim 15, further including a second wall portion pivotably connected to the frame and movable between a deployed, closed position (Fig. 4) and a retracted, open position (Fig. 1 and Fig. 10).
Regarding claim 16, the second wall portion is connected to the first wall portion by links (see the sides of the walls) pivotably connected to the first wall portion and pivotably connected to the second wall portion.
Regarding claim 17, the second wall portion is nested within the first wall portion when the first wall portion and the second wall portion are moved to the retracted, open position (Fig. 1 and Fig. 10).
Regarding claim 18, the base includes an upstanding flange (column 3, lines 57-58), the wall connected to the upstanding flange, wherein the first wall portion and the second wall portion lie flat against the upstanding flange in the retracted, open position.
Regarding claim 19, the second wall portion includes a second horizontal portion and arms (134 and 234) extending downward from the second horizontal portion when the second wall portion is in the deployed, closed position, and wherein the arms of the second wall portion are received between the arms of the first wall portion when the first wall portion and the second wall portion are in the retracted, open position (Fig. 1 and Fig. 10).
Regarding claim 20, the base includes an upstanding flange (column 3, lines 57-58), wherein the wall is pivotably connected to the upstanding flange and movable between an upright, use position and a collapsed position generally parallel to the base.
Regarding claim 21, the wall is a first wall, the container further including a second wall (126 and 226) perpendicular to the first wall, the container further including a wall latch selectively connecting the first wall to the second wall.
Regarding claim 22, second wall includes a side flange (see sides of wall) extending parallel to the first wall and wherein the wall latch is disposed in the side flange, wherein the wall latch selectively secures the side flange to the frame.
Regarding claim 23, the first wall is pivotably connected to the base about a first axis, wherein the second wall is pivotably connected to the base about a second axis, wherein the first axis is further from the base than is the second axis (Fig. 6-Fig. 9).
Regarding claim 24, the first wall is pivotably connected to the base about a first axis, wherein the second wall is pivotably connected to the base about a second axis, wherein the first axis is closer to the base than is the second axis (Fig. 6-Fig. 9).
Regarding claim 25, further including a second wall portion (126 and 226) pivotably connected to the frame and movable between a deployed, closed position and a retracted, open position (Fig. 1 and Fig. 10), the container further including a secondary latch (225) and a cam (227), wherein the secondary latch is movable between a latched position preventing movement of the second wall portion relative to the frame and an unlatched position permitting movement of the second wall portion relative to the frame, wherein movement of the latch vertically causes the secondary latch to move from the latched position to the unlatched position via the cam (Fig. 9).
Regarding claim 36, the first wall portion and the second wall portion each include a horizontal portion and a pair of arms extending from the horizontal portion, wherein the horizontal portion of the second wall portion is received in the horizontal portion of the first wall portion when the first wall portion and the second wall portion are in the retracted, open position (see the rejection above or the reference that teaches the claimed invention).
Regarding claim 37, the frame includes a lower horizontal portion and a pair of vertical portions extending upward from ends of the lower horizontal portion, wherein the first wall portion and the second wall portion lie flat against the lower horizontal portion of the frame when the first wall portion and the second wall portion are in the retracted, open position (see the rejection above or the reference that teaches the claimed invention).
Regarding claim 38, the pair of arms of the second wall portion are received between the pair of arms of the first wall portion when the first wall portion and the second wall portion are in the retracted, open position (see the rejection above or the reference that teaches the claimed invention).
Regarding claim 39, the pair of arms of the first wall portion is pivotably connected to the vertical portions of the frame (see the rejection above or the reference that teaches the claimed invention).
Regarding claim 40, a third wall portion having a horizontal portion and a pair of arms pivotably connected to the frame, wherein the third wall portion is nestably received within the second wall portion when the second wall portion and third wall portion are in the retracted, open position (see the rejection above or the reference that teaches the claimed invention).
Regarding claim 41, the horizontal portion of the second wall portion is positioned between the arms of the first wall portion when the first wall portion and the second wall portion are in the deployed, closed position (see the rejection above or the reference that teaches the claimed invention).
Regarding claim 42, the horizontal portion of the third wall portion is positioned between the arms of the second wall portion when the second wall portion and the third wall portion are in the deployed, closed position (see the rejection above or the reference that teaches the claimed invention).
Regarding claim 43, the latch is movable relative to the frame in a direction perpendicular to the base to release the first wall portion from the frame (see the rejection above or the reference that teaches the claimed invention).
Allowable Subject Matter
 The following is a statement of reasons for the indication of allowable subject matter: Claims 26-35 are allowable.
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. Applicant argues the amendment defines over the prior art.  Examiner disagrees.  Please see the updated rejection above on how the amendment defines over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736